       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    IN THE MATTER OF THE COMPLAINT                                        CIVIL ACTION
    OF LEBEOUF BROS. TOWING, LLC AS
    OWNER OF THE M/V DICKIE GONSOULIN                                     NO. 20-1314

                                                                          SECTION: “E” (1)



                                   ORDER AND REASONS
       Before the Court is Daniel Goss’s Motion to Dismiss the Limitation of Liability

Complaint filed on behalf of LeBeouf Bros. Towing, LLC (“LeBeouf”) as the owner the

M/V DICKIE GONSOULIN, the GONSOULIN 517 and/or the GONSOULIN 523 (the

“Motion to Dismiss”).1 For the following reasons, the Motion to Dismiss is DENIED.

                                        BACKGROUND2

       This case arises from an incident involving the GONSOULIN 523. On or about July

19, 2018, a pressure relief valve on the GONSOULIN 523 allegedly opened spontaneously

and allowed Raffinate fumes to escape, thereby injuring Goss.3 On November 21, 2019,

Goss filed a lawsuit against LeBeouf in the Nineteenth Judicial District Court for the

Parish of East Baton Rouge, State of Louisiana, to recover for the personal injuries he

allegedly suffered as a result of the July 19, 2018 incident.4

       On March 16, 2020, LeBeouf filed a Complaint for Exoneration From, or

Alternatively, Limitation of Liability and Declaratory Judgment in the United States

District Court for the Middle District of Louisiana (the “Middle District”).5 The complaint



1 R. Doc. 5. LeBeouf opposes this motion. R. Doc. 6. Goss filed a reply. R. Doc. 12.
2 The facts recited herein are as alleged in LeBeouf’s Complaint for Exoneration From, or Alternatively,
Limitation of Liability and Declaratory Judgment. R. Doc. 1.
3 R. Doc. 1 at ¶ 2.
4 R. Doc. 1-1.
5 R. Doc. 1.


                                                   1
        Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 2 of 10



contains two counts: Count 1 is for “Exoneration or Limitation of Liability”6 and Count 2

is for “Declaratory Judgment.”7 In its prayer for relief LeBeouf requests, among other

things, that the Court “issue an order approving the Ad Interim Stipulation,” “issue a

notice to all persons asserting claims with respect to which this Complaint seeks

exoneration or limitation, admonishing them to file their respective claims with the Clerk

of Court and to serve on the attorneys for Limitation Plaintiff a copy thereof on or before

a date to be named in the notice,” “enjoin the further prosecution of any and all actions,

suits, and proceedings already commenced . . .against Limitation Plaintiff and its insurers

and/or against the vessel . . .to recover damages for or in respect to any loss, damage, or

injury occasioned as a result of the aforesaid incident,” and “adjudge that Limitation

Plaintiff and its employees, agents, representatives and Underwriters are not liable to any

extent for any injuries, losses, or damages occurring as a result of the incident in

question.”8 LeBeouf further seeks “Declaratory Judgment finding the venue selection

clause in the applicant certification was voluntarily and knowingly entered into by Daniel

Goss, that it is valid and enforceable, and asks this Court to transfer this matter to the

Eastern District of Louisiana, as expressly provided in the venue selection clause in the

applicant certification.”9 Although LeBeouf broadly argued for transfer on the basis that

the forum selection clause was valid and enforceable, ultimately, LeBeouf’s prayer seeks

only a transfer of the action from the Middle District to the Eastern District.

         LeBeouf maintains it filed its complaint in the Middle District because Rule F of

the Supplemental Rules For Admiralty Or Maritime Claims And Asset Forfeiture Actions



6 Id. at 1-6.
7 Id. at 6-7.
8 Id. at 8-9.
9 Id. at 9.


                                             2
       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 3 of 10



to the Federal Rules of Civil Procedure (“Rule F”) “requires the vessel owner to file the

Limitation Complaint in the district in which the owner has been sued (requiring this

action to be filed in the Middle district).”10 However, LeBeouf argues that, because “Goss’

original suit should have been filed in the United States District Court for the Eastern

District of Louisiana, as mandated in the venue selection clause [of an application

certification signed by Goss],” and because Rule F provides that, “for the convenience of

parties and witnesses, in the interest of justice, the court may transfer the action to any

district,” the action should be transferred to the Eastern District.11 On March 17, 2020,

LeBeouf filed a Motion to Transfer Venue to the United States District Court for the

Eastern District of Louisiana (the “Motion to Transfer Venue”).12 On April 30, 2020 the

Middle District granted the Motion to Transfer Venue, transferring the case to this

Court.13

        On April 1, 2020, while LeBeouf’s Motion to Transfer Venue was still pending

before the Middle District, Goss filed the instant Motion to Dismiss,14 arguing for

dismissal of Count 1 of the complaint for exoneration or limitation of liability “based on

the proposition that such Complaint was not timely filed.”15 Goss alternatively argues that,

“[s]hould this Court deny Goss’ Motion to Dismiss, should this Court rule that LeBeouf

Bros.’ Complaint was timely filed, should this Court issue a stay order/injunction,

prohibiting Goss from pursuing his claim in the Louisiana State Court, where Goss sued

LeBeouf Bros., Goss maintains that based on Goss’ Affidavit (Exhibit C) to Goss’ Motion


10 R. Doc. 4-1 at 3.
11 Id.
12 R. Doc. 4.
13 R. Doc. 8. The Middle District did not rule on any other pending motions prior to transferring the case to

this Court.
14 R. Doc. 5. LeBeouf opposes this motion. R. Doc. 6. Goss filed a reply. R. Doc. 12.
15 R. Doc. 5-1 at 1.


                                                     3
        Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 4 of 10



and Counsel’s Stipulation (Exhibit D), to such Motion this injunction/stay order should

be dissolved.”16 Although Goss contends that, “Goss’ Motion does not address LeBeouf’s

Declaratory Judgement17 action,”18 Goss simultaneously appears to argue the relief

requested in the declaratory judgment cause of action—transfer of the action from the

Middle District to the Eastern District—should not be granted

                                          LAW AND ANALYSIS

I.       To the Extent Goss Seeks Dismissal of Count 2 of the Complaint, Which
         is a Request for Declaratory Judgment, Goss’s Request is Denied as
         Moot

         As discussed above, although Goss contends that, “Goss’ Motion does not address

LeBeouf’s Declaratory Judgement19 action,”20 Goss nevertheless appears to argue the

relief requested—transfer of the action from the Middle District to the Eastern District—

should not be granted. Out of an abundance of caution. the Court considers Goss’s request

to dismiss Count 2 of the complaint, which contains a request for declaratory judgment,

to the extent Goss makes such a request.

         In its prayer for declaratory judgement, LeBeouf seeks:

         Declaratory Judgment finding the venue selection clause in the applicant
         certification was voluntarily and knowingly entered into by Daniel Goss,
         that it is valid and enforceable, and asks this Court to transfer this matter to
         the Eastern District of Louisiana.21

The Middle District already has transferred the action to the Eastern District.22 The

parties have agreed the order transferring this case from the Middle District to the Eastern



16 Id. at 2.
17 R. Doc. 1 at 6-7, 9 (citation inserted).
18 R. Doc. 12 at 16.
19 R. Doc. 1 at 6-7, 9 (citation inserted).
20 R. Doc. 12 at 16.
21 R. Doc. 1 at 9.
22 R. Doc. 8 at 4-5.


                                                 4
       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 5 of 10



District will not be construed as determining the validity of the forum selection clause.23

Accordingly, to the extent Goss seeks dismissal of Count 2 of LeBeouf’s complaint, which

is a request for declaratory judgment that the action should be transferred to the Eastern

District, Goss’s Motion to Dismiss is DENIED AS MOOT.

II.     Goss’s Motion to Dismiss LeBeouf’s Limitation Action as Untimely is
        Denied

        Goss further seeks dismissal of Count 1 of the complaint, which is a limitation

action, as untimely. The parties dispute whether LeBeouf timely filed its complaint within

the six month period set forth in Rule F of the Supplemental Rules For Admiralty Or

Maritime Claims And Asset Forfeiture Actions to the Federal Rules of Civil Procedure

(“Rule F”). As the Fifth Circuit has provided, if a petition is not filed within the requisite

period, the Court must dismiss it as untimely.24 Because it is undisputed that LeBeouf

filed its complaint on March 16, 2020, the key issue to be decided is which date triggered

the start of the six month period. Goss contends the six month period began on the date

he mailed the written notice of his claim to LeBeouf, September 11, 2020, and, as result,

LeBeouf’s complaint was filed five days after the expiration of the period.25 LeBeouf

argues the six month period began on the date LeBeouf received the written notice,

September 17, 2020, and therefore LeBeouf complaint was filed one day before the

expiration of the period.26

        Under the plain language of Rule F(1), the six month period commences upon

“receipt” of a claim in writing: “[n]ot later than six months after receipt of a claim in




23 Exhibit A.
24 Exxon Shipping Co. v. Cailleteau, 869 F.2d 843, 846 (5th Cir. 1989).
25 R. Doc. 5-1 at 1.
26 R. Doc. 6 at 2-3.


                                                    5
       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 6 of 10



writing, any vessel owner may file a complaint in the appropriate district court.”27,28

Further, although the purpose of the six-month prescriptive period is to require the

shipowner to act promptly to gain the benefit of the statutory right to limit liability, and

prevent waiting to file the limitation of liability petition until the later stages of pending

litigation,29 “the limitations period is to be liberally construed in favor of the ship

owner.”30 Consistent with the plain language of Rule F(1) and a liberal construction of the

prescriptive period in favor of the vessel owner, courts have held the limitations period

commences when written notice of a claim is received by the vessel owner. For instance,

in Matter of Complaint of Dolphin Workboats, Inc., another section of this Court held

the period began when the defendant was served with the complaint.31 Accordingly, the

Court finds the date on which LeBeouf received the letter providing written notice of

Goss’s claim commenced the period.

        Goss does not argue, nor does he offer any evidence to show, the letter was actually

received by LeBeouf on September 11, 2019 or any other date over six months before

LeBeouf filed its complaint.32 LeBeouf, however, has submitted evidence to support its

position that LeBeouf received the letter providing written notice of Goss’s claim on



27 Fed. R. Civ. P. Supp. R. F(1) (emphasis added).
28 The Court notes that, to commence the six month limitations period, the written notice must sufficiently
“‘inform the owner of the claimant's intention to seek damages from the owner.’” In the Matter of Oceanic
Fleet, Inc., 807 F. Supp. 1261, 1263 (E.D. La. Dec. 3, 1992). In this case, the parties do not debate whether
the content of the letter was sufficient to put LeBeouf on notice of Goss’s claim.
29 Cailleteau, 869 F.2d at 846.
30 In Matter of Capital Marine Supply, Inc., Civ. A. No. 95–0844, CIV. A. 95–0846, CIV. A. 95–0847, 1995

WL 550974, at *2 (E.D. La. Sept. 12, 1995) (citation omitted).
31 Civ. A. No. 91–4398, 1992 WL 56059, at *2 (E.D. La. Mar. 12, 1992).
32 As LeBeouf points out, Goss “does not even offer an affidavit that the September 11th letter was actually

mailed to LeBeouf on September 11, 2019.” R. Doc. 6 at 3. Further, although Goss alternatively argues “Goss
believes – and thus asserts – that LeBeouf – itself – and perhaps LeBeouf, through counsel, monitors filings,
such as Goss’ August 27, 2019, filing – which, if true, would establish that LeBeouf received written ‘Notice’
of Goss’ claim, likely on a date earlier than the date Counsel for Goss wrote LeBeouf advising LeBeouf of
the fact that this lawsuit has been filed,” Goss himself concedes he “has no proof to support that belief.” R.
Doc. 12 at 23.

                                                      6
        Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 7 of 10



September 17, 2019. Specifically, LeBeouf submits the affidavit of Erwin Thompson, the

General Counsel of LeBeouf, who attests the letter was dated September 12, 2019, the post

mark on the envelope shows the letter was mailed on September 13, 2019 from Greenville,

Mississippi, and the letter was received by LeBeouf in Houma, Louisiana on September

17, 2019.33 Mr. Thompson’s affidavit is supported by the copy of the letter and envelope

attached to his affidavit. Importantly, the letter is stamped “Received Sep 17, 2019.”34

         Based on the evidence in the record, the Court finds LeBeouf received written

notice of Goss’s claim on September 17, 2019. Accordingly, pursuant to Rule F(1), LeBeouf

had until March 17, 2020 to file its complaint. Because LeBeouf filed its complaint on

March 16, 2020,35 one day before the expiration of the six month period, LeBeouf timely

filed its complaint. Accordingly, Goss’s Motion to Dismiss36 is DENIED to the extent

Goss seeks to dismiss Count 1 of LeBeouf’s complaint as untimely.

III.     Goss’s Request for Alternative Relief is Denied as Premature

         Goss alternatively argues in his Motion to Dismiss that “should this Court issue a

stay order/injunction, prohibiting Goss from pursuing his claim in the Louisiana State

Court, where Goss sued LeBeouf Bros., Goss maintains that based on Goss’ Affidavit

(Exhibit C) to Goss’ Motion and Counsel’s Stipulation (Exhibit D), to such Motion this

injunction/stay order should be dissolved.”37 In effect, Goss asks the Court to deny

LeBeouf’s request for an order restraining prosecution of claims before even issuing an

order requiring notice be published announcing a deadline for filing claims in this matter.

The key issue is thus whether the Court has discretion to deny LeBeouf’s Amended Motion


33 R. Doc. 6-1 at p.1, ¶ 2.
34 Id. at pp. 2 and 4.
35 R. Doc. 1.
36 R. Doc. 5.
37 R .Doc. 5-1 at 2.


                                              7
       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 8 of 10



for Order Requiring Publication at this time, as Goss requests. In order to resolve this

issue, Rule F must be consulted. Rule F provides, in pertinent part:

        (3) Upon compliance by the owner with the requirements of subdivision (1)
        of this rule all claims and proceedings against the owner or the owner's
        property with respect to the matter in question shall cease. On application
        of the plaintiff the court shall enjoin the further prosecution of any action
        or proceeding against the plaintiff or the plaintiff's property with respect to
        any claim subject to limitation in the action.

        (4) Upon the owner's compliance with subdivision (1) of this rule the court
        shall issue a notice to all persons asserting claims with respect to which the
        complaint seeks limitation, admonishing them to file their respective claims
        with the clerk of the court and to serve on the attorneys for the plaintiff a
        copy thereof on or before a date to be named in the notice . . .38

        In light of the fact that Rule F(3) provides courts “shall enjoin the further

prosecution of any action or proceeding against the plaintiff or the plaintiff's property

with respect to any claim subject to limitation in the action,”39 courts have held “[t]he

issuance of an injunction against other litigation is mandatory upon the Court where the

statutory and other requirements have been met.”40 Likewise, in light of the fact that Rule

F(4) provides courts shall issue such a notice, courts have held “[t]he notice procedure of

Supplemental Rule F(4) is not discretionary.”41 In In re Complaint of O'Meara, Inc.,

Judge Engelhardt, in denying a motion to modify an injunction to lift the stay, provided

the following useful explanation regarding the interplay between Rule F(4) and motions

to lift stays:

        The notice procedure of Supplemental Rule F(4) is not discretionary. This
        rule provides that the Court ‘shall issue a notice’ advising of the deadline for
        filing claims, that the deadline ‘shall not be less that 30 days after issuance
        of the notice,’ and that the notice ‘shall be published in . . . newspapers . . .
        once a week for four successive weeks.’ Fed R. Civ. P. Supp. Rule F(4)
        (emphasis added). Because the deadline here has not expired, the instant

38 Fed. R. Civ. P. Supp. R. F(3)-(4).
39 Fed. R. Civ. P. Supp. R. F. (3) (emphasis added).
40 In re CF Industries, Inc., Civil No. 80-92-A, 1981 WL 6769674 (M.D. La. Jun. 11, 1981).
41 In re Complaint of O'Meara, Inc., No. Civ. A. 01–3767, 2002 WL 873080, at *1 (E.D. La. Apr. 30, 2002).


                                                   8
       Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 9 of 10



        motion to lift stay is “procedurally flawed.” Cal Dive Int'l, Inc. v. Johnson,
        2001 WL 604170 at *1 (E.D. La. May 31, 2001) (Clement, J.). Movant has
        cited no case in which a court lifted the stay before the deadline for filing
        claims had passed. Nor has movant cited law authorizing the Court to alter
        the published deadline as movant requests, in total disregard of the
        mandatory notice procedure of Rule F(4). Thus, while movant's arguments
        regarding illusory potential claimants might be well taken if made after the
        deadline for filing claims has passed, they are premature at this time.42

Other courts have followed the same approach as Judge Engelhardt, declining to grant

motions to lift a stay on state court proceedings prior to the expiration of the deadline to

contest the limitation plaintiff’s right to exoneration or limitation of liability. For instance,

in In re Hilcorp Energy Co., Judge Lemelle, in considering a motion to lift a stay on state

court proceedings, held “the Court cannot determine whether this matter involves

multiple claimants and/or potential derivative actions requiring claimant to further

stipulate to the priority in which claims would be paid” because “the deadline for any and

all claimants to contest Petitioner's right to exoneration or limitation of liability is on or

before July 1, 2007.”43 Accordingly, Judge Lemelle ordered the motion to lift the stay was

“denied without prejudice to re-urge after July 1, 2007.”44 When the motion was

subsequently re-urged after the July 1, 2007 deadline had passed, Judge Lemelle granted

the motion.45

        In line with In re Complaint of O'Meara, Inc. and In re Hilcorp Energy Co., and

because LeBeouf has complied with the provisions of Rule F(1), this Court declines to

grant Goss’s request prior to the Court issuing an order requiring notice be published


42 Id.
43 In re Hilcorp Energy Co., Civil Action No. 07-999, 2007 WL 1655571, at *2 (E.D. La. Jun. 6, 2007)
(“Hilcorp I”).
44 Id.
45 Hilcorp II, 2007 WL 3377257 at *1 (rejecting argument that the Court should wait longer to determine

whether other potential claimants exist because, even though it is true “[a] district court may allow a
claimant to join a limitation proceeding even after the deadline for joining has past if the claimant shows
cause,” “if a claimant does appear [in the future] and wants to join the proceeding, the Court[] could deny
the request unless he or she can show cause.” (citing Fed R. Civ. P. Supp. R. F(4))).

                                                    9
         Case 2:20-cv-01314-SM-JVM Document 17 Filed 05/14/20 Page 10 of 10



announcing a deadline for filing claims in the matter and prior to said deadline expiring.

Accordingly, to the extent Goss’s Motion to Dismiss46 seeks an order denying LeBeouf’s

request for issuance of an order restraining prosecution of claims, this request is

DENIED WITHOUT PREJUDICE AS PREMATURE. Goss may file a motion to lift

any stay imposed after the deadline has expired for any and all claimants to contest

LeBeouf’s right to exoneration or limitation of liability.


           New Orleans, Louisiana, this 14th day of May, 2020.



                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




46   R. Doc. 5.

                                             10
